NO.    96-606

                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                   1997



AGAMERICA, FCB, successor  in interest
to the Farm Credit  Bank of Spokane,

                 Plaintiff           and Respondent,

         v.

JAMES C. MEYERS; UNITED STATES OF
AMERICA, acting      through    the Farmers
Home Administration,        United  States
Department    of Agriculture;      DANNY
HANSARD; FREDA HANSARD, f/k/a          FREDA
MEYERS; and NORTHWEST FARM CREDIT
SERVICES, ACA.,
                 Defendants           and Appellants.




APPEAL        FROM:          District  Court of the Twelfth     Judicial   District,
                             In and for the County of Hill,
                             The Honorable   John Warner,   Judge Presiding.



COUNSEL OF RECORD:
                 For    Appellant:

                             James    C. Meyers,    Pro    Se,   Helena,     Montana


                 For    Respondent:

                             John P. Paul,  Alexander,           Baucus,     Taleff     & Paul,
                             Great Falls.  Montana




                                               Submitted     on Briefs:       January      16,     1997
                                                                  Decided:      February         25,   1997
Filed:
Chief       Justice               J.     A.      Turnage                delivered                    the        Opinion               of      the         Court.

           Pursuant              to     Section             I,      Paragraph                    3 (c),          Montana               Supreme             Court

1988       Internal              Operating                Rules,             this         decision                   shall         not       be cited              as

precedent               and shall             be published                     by its                filing            as a public                  document

with       the         Clerk      of      this         Court            and by a report                               of     its       result             to     the

West       Publishing                  Company.

           James          C. Meyers,                  appearing                    pro     se,          appeals                from         an order               of

sale       of          real      property                 issued              by         the         Twelfth                 Judicial               District

Court,          Hill          County.               We affirm.

           The         nine      issues             which           Meyers               sets         forth            in     his          brief          may be

consolidated                    into          two         claims:              that             the        judgment                   and       decree             of

foreclosure                    issued          by         the       United                States               District                  Court,            Great

Falls,            Montana,              on       June            11,          1996,             was           invalid;                and          that          the

District               Court's          Order          of        Sale         is       invalid.

           In     June          1996,         the      United            States                District                Court,              Great          Falls,
Montana,               issued          a judgment                and decree                     of      foreclosure                      against           James

C. Meyers               and others,                  in     favor            of        AgAmerica,                     FCB,         on mortgages                    of
real       property              located             in     Hill         County,                 Montana.                    Two months                   later,

AgAmerica               filed          with         the     District                   Court           an exemplified,                             certified

copy       of     the         federal            court's               judgment                 and        decree,                 pursuant               to     the

Uniform           Foreign              Money-Judgments                        Recognition                      Act,           Title          25,         Chapter

9, part           5,      MCA, and moved                         the     District                    Court            to     enter           an order              of

sale       directed              to     the         Sheriff             of     Hill            County.                 On August                   23,         1996,
having          determined               that         notice            and other                    procedural                 requirements                     had

been       met,          the      District                Court          ordered                 the          Hill           County           Sheriff              to




                                                                                   2
notice         for           sale          and        to         sell          the       property             to         satisfy              the         federal

court         judgment.

          Meyers              filed         a notice                    of     appeal          of the         order          of      sale            on August

28,      1996.               He then           moved              to         stay        the    sale         of     the         property                  pending

appeal.                 The        District                 Court             denied           that       motion             on      September                         20,

1996,         based           upon         Meyers'                failure                to    furnish             a supersedeas                          bond          as

required                by     Rule           7(b),              M.R.App.P.,                    and      "a        meritless                   motion                  and

appeal."                 The        sale         of        the          property               was held             on October                      10,             1996.

In      the        following                  weeks,                Meyers               moved         this          Court            for            an         order

setting          aside             the      sale           and for              an emergency                  stay         of      the        lower                 court
proceedings                   pending             this            appeal.                 We denied                those           motions.

          Meyers               claims             that             the          federal              court          judgment                   is         invalid

because            it         is      in      violation                       of     federal             and        state            statutes,                         the

documents                upon            which              it          is      based           are       invalid,                  and         it             allows

deficiency               and attorney                        fees             in error.               He claims              that         the            order          of

sale      issued              by the           District                      Court        is    invalid             because              it          "fails             to

stipulate               areas            where             federal              statutes              should             prevail,"                  it         failed

to      instruct              on proper                    notice              procedure,                and        it      allows             deficiency

judgment.

          AgAmerica                   responds                    by          raising           the       threshold                  argument                        that

Meyers'            appeal             has        become                  moot        because            the         foreclosure                          sale          has

been       held,             citing           Turner               v.         Mountain           Engineering                       and Const.                        Inc.

(1996),            276         Mont.           55,           915             P.2d       799.          AgAmerica                 points                   out         that

Meyers         did           not      post            a supersedeas                           bond     and         obtain            a stay                    of      the

proceedings                   at      the      District                      Court        pending            appeal.




                                                                                     3
          The procedure                    for     obtaining                a stay     of      judgment          pending    appeal

in    a civil             action          is     set     forth         at    Rule      7(b),       M.R.App.P.:

          Upon service         of notice     of appeal,      if  the   appellant
          desires   a stay of execution,         the appellant     must,   unless
          the requirement        is waived by the opposing      party,    present
          to the    district        court  and secure    its    approval      of a
          supersedeas        bond which    shall    have two sureties         or a
          corporate    surety      as may be authorized      by law.

Meyers       did          not      post        a supersedeas                  bond,         nor    is     there     anything      in

the     record             to      indicate              that         AgAmerica         waived            that     requirement.

Hence,          the        District              Court          did    not     grant         his        motion      for    stay   of

execution             of        judgment.

                   Generally          speaking,       loss     of    property        through
          foreclosure          is involuntary         and will     not give      rise     to a
          waiver      of the right           to appeal     from the judgment.               For
          example,       if the property          has been foreclosed         upon but not
          yet     sold,     it may still           be possible      for this       Court     to
          fashion       a remedy.          However,     the underlying         question      we
          must confront           in determining       whether    an appeal is moot is
          not     whether         the    sale    was involuntary,           but,     rather,
          whether       or not this            Court   is in a position            to grant
          effective        relief.

                      .     .

                 As this         Court     recognized       in Martin      Dev.     Co.,    when
          there    is no effective            relief    this   Court can fashion,             the
          appeal      is moot.         Appellants      allowed      foreclosure         sale to
          proceed,       did not stay the proceedings,                  and did not post
          a supersedeas           bond.      As has been recognized,              there     is a
          danger       of dismissal          for mootness       and, thus,         a special
          need for        seeking        a stay when the sale              of property          is
          ordered       and is not enjoined.               A party     who is confronted
          with    a judgment            ordering      a foreclosure          sale     and who
          allows     the foreclosure           sale to proceed runs the risk                that
          his appeal        will     thereby      be rendered      moot.

                  . . .                    [Wlhen    compliance    [with      a judgment]      is
          involuntary,                    as in most foreclosure        actions,    the appeal
          is not barred                     or waived,    but may, nevertheless,        be moot
          to the extent                    that this    Court cannot grant       any effective
          relief.
Turner,          915 P.2d             at       804-05           (citations           omitted).

                                                                        4
      In this      case,   because the foreclosure      sale   has been held,          we
conclude    this    appeal   is moot.     Because of that      conclusion,      we do
not reach    the issues      raised   by Meyers.     This   appeal   is   dismissed.




P$&.y~.&    Juskices